Colcock, J.
The duties of clerk of Common Pleas and Sessions, having been invariably performed by one and the same person, in all parts of the State, except Charleston, and even there for many years past, I conceive that the judge was authorized by the act of 21st of December, 1799, to make the appointment. For although the clause speaks of the clerks of the Courts of Common Pleas, it unquestionably uses that language to distinguish them from the county courts just then abolished. But I am inclined to think that in cases of exigency, a judge may appoint pro tempore without any act of the legislature. I am against the motion.
Bat, and Gantt, Js., concurred.